 
 
I 
111th CONGRESS
1st Session
H. R. 2841 
IN THE HOUSE OF REPRESENTATIVES 
 
June 11, 2009 
Mr. Space (for himself and Mr. Boccieri) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to make permanent the enhanced charitable deduction for contributions of food inventory. 
 
 
1.Short titleThis Act may be cited as the Promoting Charitable Actions Act of 2009. 
2.Enhanced charitable deduction for contributions of food inventory made permanent 
(a)In generalSubparagraph (C) of section 170(e)(3) of the Internal Revenue Code of 1986 is amended by striking clause (iv). 
(b)Effective dateThe amendment made by this section shall apply to contributions made after December 31, 2009.  
 
